Fourth Court of Appeals
                                           San Antonio, Texas
                                                   July 22, 2015

                                              No. 04-15-00021-CV

                   BOARD OF ADJUSTMENT OF THE CITY OF SAN ANTONIO,
                                      Appellant

                                                      v.
                                            Michael and Theresa/s
                                         Michael and Theresa HAYES,
                                                   Appellee

                        From the County Court At Law No. 10, Bexar County, Texas
                                     Trial Court No. 2014CV00284
                              Honorable David J. Rodriguez, Judge Presiding

                                                    ORDER
               The Appellee’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellee’s brief
      is this date GRANTED. Time is extended to September 7, 2015.

                                                                        PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Albert Lopez                                      David Lawrence Earl
                 Law Offices of Albert Lopez                       Earl and Connelly, PLLC
                 14310 Northbrook Dr., Suite 200                   601 N. West Loop 410
                 San Antonio, TX 78232-5049                        Suite 390
                                                                   San Antonio, TX 78216